Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fatmata Kamara and Mohamed Kamara appeal the district court’s order granting Defendants’ Fed. R. Civ. P. 12(b)(6) motions to dismiss their amended civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Kamara v. Nationstar Mortg., LLC, No. 1:16-cv-00415-LMB-MSN (E.D. Va. July 15, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would .not aid the decisional process.
AFFIRMED